Citation Nr: 0704268	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  97-34 587	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than March 13, 
1989, for the grant of service connection for the residuals 
of an injury of the right lower extremity, with below-the-
knee amputation, for purposes of pending claims for accrued 
benefits and medical reimbursement.

2.  Entitlement a determination as to whether payment of 
accrued benefits for a two-year period other than the two-
year period immediately preceding the veteran's death would 
be more beneficial to the appellant.  

3.  Entitlement to an increased amount of dependency and 
indemnity compensation (DIC) under 38 U.S.C. § 1311(a)(2).

(The appeal as to the claim of entitlement to payment of or 
reimbursement for medical expenses based on a period of 
private hospitalization from September 21, 1988, to October 
21, 1988, is the subject of a separate Board remand.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  He died in December 1995.  He was a prisoner 
of war and the recipient of a Purple Heart.  The appellant is 
his surviving spouse.  

In a rating issued in April 1996 for the purpose of accrued 
benefits, the VA regional office (RO) granted service 
connection for the residuals of an injury to the right lower 
extremity, with below-the-knee amputation.  The RO assigned a 
60 percent evaluation for this disability, effective from 
November 14, 1989.  This rating action combined the rating 
for the injury to the right lower extremity with below-the-
knee amputation and the rating for arthralgia of the knee.

The appellant disagreed with the effective date chosen for 
the grant of service connection for the disability of the 
right lower extremity with below-the-knee amputation, 
indicating that she believed that the effective date for the 
grant of service connection should be September 21, 1988, the 
date of the initial hospitalization for the veteran's injury 
to the right lower extremity following the traumatic accident 
which had resulted in the injury and disability.  On October 
27, 1999, the Board of Veterans' Appeals (Board) issued a 
decision, which granted an effective date of March 13, 1989, 
for service connection of the right lower extremity injury, 
with below-the-knee amputation.

The appellant continued to disagree with the effective date 
assigned and appealed the case to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2001, the Court 
granted an unopposed Appellee's Motion for Remand and to Stay 
Proceedings (Appellee's Motion) filed by the Secretary of 
Veterans Affairs, vacated the Board's October 1999 decision, 
and remanded the case to the Board for readjudication and 
disposition consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).

On June 13, 2002, the Board issued another decision, in which 
it noted that the veteran had filed his claim for service 
connection for his right lower extremity, with below-the-knee 
amputation, on March 13, 1989.  This claim was pending at the 
time of the veteran's death in December 1995.  The Board 
found that the appellant was entitled to receive service-
connected benefits (for accrued purposes) for this disability 
for the two-year period immediately preceding the date of the 
veteran's death.

The appellant continued to disagree with the Board's decision 
and appealed the case to the Court.  In November 2004, the 
Court again vacated the Board's decision and remanded the 
case to the Board for further adjudication.  This case was 
returned to the Board from a November 2004 Memorandum 
Decision of the Court with instructions for evidentiary 
development and readjudication of entitlement to an effective 
date earlier than March 13, 1989, for service connection for 
the residuals of an injury of the right lower extremity, with 
below-the-knee amputation, for the purpose of establishing 
entitlement to accrued benefits for a two-year period other 
than the two-year period immediately preceding the veteran's 
death and for the purpose of establishing entitlement to 
payment of or reimbursement for medical expenses based on a 
period of private hospitalization from September 21, 1988, to 
October 21, 1988.

Subsequently, the claims of (a) entitlement to an effective 
date earlier than March 13, 1989, for service connection for 
the residuals of an injury of the right lower extremity, with 
below-the-knee amputation, for the purpose of establishing 
entitlement to accrued benefits for a two-year period other 
than the two-year period immediately preceding the veteran's 
death and for the purpose of establishing entitlement to 
payment of or reimbursement for medical expenses based on a 
period of private hospitalization from September 21, 1988, to 
October 21, 1988; and for (b) entitlement to payment of or 
reimbursement for medical expenses based on a period of 
private hospitalization from September 21, 1988, to October 
21, 1988, were remanded by the Board in May 2005.  

The claim of entitlement to an increased amount of dependency 
and indemnity compensation (DIC) under 38 U.S.C. § 1311(a)(2) 
comes before the Board from a July 2002 letter and an October 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota, which 
denied an increased amount of dependency and indemnity 
compensation (DIC), also referred to as "enhanced" DIC, 
under 38 U.S.C. § 1311(a)(2).  This claim was originally 
docketed by VA separately from the other claims on appeal; 
which explains why it was the subject of a separate remand 
issued by the Board in May 2005.  It appears that in 2006, 
the appeal as to this claim was merged with the other claims 
on appeal and now has the same docket number as the other 
claims.  However, the VAMC in St. Cloud, Minnesota, has 
original jurisdiction over the medical reimbursement claim at 
issue, and hence the Board has issued a separate remand has 
been issued for that claim.

The appellant testified at a hearing before the Board sitting 
at the RO in February 2005, and a transcript of that 
testimony is in the claims file.  

The Board has split the adjudication of the earlier effective 
date claim and the claim of entitlement to a determination as 
to whether payment of accrued benefits for a two-year period 
other than the two-year period immediately preceding the 
veteran's death would be more beneficial to the appellant, as 
an independent claim, since recent adjudicatory actions had 
failed to address the merits of the accrued benefits claim 
independently.  

The claims of entitlement a determination as to whether 
payment of accrued benefits for a two-year period other than 
the two-year period immediately preceding the veteran's death 
would be more beneficial to the appellant and the claim of 
entitlement to an increased amount of dependency and 
indemnity compensation (DIC) under 38 U.S.C. § 1311(a)(2), 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all necessary evidence for an 
equitable disposition of the appellant's appeal.

2.  Private medical evidence from St. Cloud Hospital (SCH) 
indicates that the veteran was hospitalized from September 
21, 1988 to October 21, 1988, due to a severe crush injury to 
the right lower extremity as the result of a tree falling on 
him; the veteran was transferred to a Department of Veterans 
Affairs (VA) hospital on October 21, 1988 for rehabilitation 
following a below-the-knee amputation.

3.  As early as September 21, 1988, the appellant contacted a 
county veterans service officer who in effect, filed a claim 
for payment of private medical expenses incurred at SCH, a 
component of which required that treatment was for an 
adjudicated service-connected condition, essentially 
constituting an informal claim for service connection.  

4.  Between September 1988 and March 13, 1989, the veteran 
and the appellant pursued claims for payment of private 
medical expenses incurred at SCH and records document that 
prior to March 13, 1989, the veteran and the appellant had 
presented to VA personnel their theory that the veteran's 
right leg injury was attributable to his service-connected 
PTSD.    

5.  On March 13, 1989, a formal claim for service connection 
for residuals of an injury to the right lower extremity was 
received.  


CONCLUSION OF LAW

Affording the benefit of the doubt to the appellant, the 
proper effective date for the grant of service connection for 
residuals of an injury of the right lower extremity, with 
below-the-knee amputation, is September 21, 1988, the date of 
the initial injury and the day that the appellant filed a 
claim for reimbursement of private medical expenses incurred 
in September and October 1988.  38 U.S.C.A. §§ 5110, 5121; 38 
C.F.R. §§ 3.102, 3.155, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

In the decision below, the Board has now granted the earliest 
effective date obtainable in conjunction with the appellant's 
claim.  Accordingly, regardless of whether the requirements 
of the VCAA have been met in this case, no harm or prejudice 
to the appellant has resulted.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

Factual Background

A summary of the facts reveals that on September 21, 1988, 
the veteran sustained an injury to the right leg, when a tree 
he was cutting down fell on him.  The veteran was admitted to 
the emergency room at the St. Cloud Hospital (SCH) on that 
day and remained hospitalized at SCH until October 21, 1988.  
As a result of the injury, below the knee amputation was 
performed during that hospitalization.  On October 21, 1988, 
the veteran was transferred to the VA Medical Center (VAMC) 
in St. Cloud, Minnesota.  The file contains SCH medical 
records dated from September 21, 1988, to March 21, 1989, 
none of which mention the veteran's PTSD in conjunction with 
the right leg injury.  The discharge summary from SCH does 
not mention a psychiatric disorder except for a notation of a 
history of service-connected anxiety-depressive neurosis on 
admission.  The record contains a note from a social worker 
at SCH dated on October 21, 1988, pertaining to the transfer 
of the veteran to the VAMC.  The note indicated that VA would 
provide full benefits to the veteran for physical therapy, 
home care, prescriptions and equipment, if the veteran was 
first admitted to the VAMC in St. Cloud, MN for evaluation 
purposes.  On that day, the veteran and the appellant elected 
that the veteran to be transferred to the VAMC.  

At the time of the 1988 hospitalization, service connection 
was in effect for several conditions including post traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
from April 1, 1988; residuals of frozen feet, evaluated as 10 
percent disabling from September 21, 1955; arthralgia of the 
right knee, evaluated as 0 percent disabling from April 1946; 
and residuals of a shell fragment wound, evaluated as 0 
percent disabling from April 1946.

The record contains correspondence dated on October 12, 1988 
from the Chief, MAS of the VAMC, to SCH, regarding the 
veteran's September and October 1988 hospitalization, and 
requesting information for purposes of determining 
entitlement to care at VA expense.  

On October 24, 1988, the Chief, MAS of the VAMC in St. Cloud, 
MN, issued correspondence to the veteran indicating that VA 
had been notified of his admission to SCH and of the request 
that VA pay for the cost of medical services.  The veteran 
was advised that notifying the VA Medical Center of private 
hospital admission and requesting a transfer did not 
guarantee that VA would pay for that admission.  It was 
concluded that since the treatment received was not for 
service-connected disability, and since the veteran was not 
rated permanent and totally disabled due to a service-
connected disability, VA could not consider payment of 
expenses incurred.  

A VA discharge report reflects that the veteran was 
hospitalized by VA from October 21, 1988, to December 13, 
1988, for rehabilitation of the right below the knee 
amputation and for suspected osteomyelitis. 

VA records dated in November 1988 and March 1989 document 
that the veteran was treated for PTSD with depressive 
features, and mention the right leg injury sustained in 
September 1988.  

The record contains correspondence dated on February 23, 
1989, from the Chief of the Medical Administration Service 
(MAS) in St. Cloud, MN, to various private providers who 
treated the veteran in September and October 1988, advising 
them that VA had received their bills and that VA could not 
consider payment for those billings because the veteran was 
not rated service-connected for the condition treated during 
that time.  

The record contains correspondence dated on March 2, 1989, 
from the Chief of the Medical Administration Service (MAS) in 
St. Cloud, MN, to the veteran, informing him that his 
hospitalization costs at SCH could not be paid by VA because 
he was not rated service-connected for the condition treated.  

The file contains a letter authored by the appellant and 
dated on March 12, 1989, and received on March 13, 1989, 
documenting her belief that there was an etiological 
relationship between the veteran's accident on September 21, 
1988 and his service-connected psychiatric disorder, 
described by her as severe depressive spells.  

The file also contains a letter dated in March 1989 (clearly 
later than the appellant's aforementioned letter), from the 
Chief of the Medical Administration Service (MAS) in St. 
Cloud, MN, to an employee at the RO in St. Paul, MN.  The 
letter indicated that the matter was discussed on March 10, 
1989 and the MAS Chief indicated that he was sending the 
letter written by the appellant in March 1989 and a copy of 
the discharge summary from SCH.  The letter indicated that 
the veteran and the appellant had submitted a claim for 
payment of the cost of care at SCH which was denied.  The MAS 
Chief noted that the appellant had visited him on March 7, 
1989 to discuss the denial of the claim and at that time she 
indicated that she believed that there was a cause and effect 
relationship between the veterans's PTSD and his right leg 
injury which resulted in hospitalization at SCH.  The MAS 
Chief requested review of the evidence for any causal 
relationship between the injury suffered in September 1988 
and any of his service-connected disabilities.

Also of record is an April 1989 letter from a county 
veterans' service office to the veteran.  The letter noted 
that the office had received a call from the veteran's wife 
concerning his admission to SCH on September 22, 1988 (It 
appears from the context that the date was actually September 
21, 1988, as noted in the next sentence).  It was noted that 
they "had informed the outpatient eligibility unit on 
September 21, 1988, in order for the 72 hour timely notice 
that was by law required."  The veterans' service officer 
mentioned that he remembered talking with the appellant and 
explaining to her that if the condition was service-connected 
and treated on an emergency basis, there was a possibility 
that VA would pay for the billing. 

Correspondence dated on April 13, 1989, from the VA Medical 
Center Director to the appellant, references a visit the 
appellant made on March 7, 1989, (apparently to personnel at 
the VAMC in St. Cloud, MN) after the claim for payment of 
private medical costs had been denied, at which time she 
explained that she felt that the veteran's service-connected 
PTSD was etiologically related to his right leg injury.

The record contains a July 1989 letter issued by a 
representative from the VAMC in Minneapolis, MN, indicating 
that payment for private medical expenses incurred in 
September and October 1988 was not warranted, as the evidence 
did not reflect that this condition was adjudicated as 
related to service-connected PTSD. 

On November 20, 1989, the veteran filed a service connection 
claim for a crush injury to the right lower extremity, 
claimed as secondary to PTSD.  The record includes a medical 
entry dated on November 14, 1989, indicating that the veteran 
wondered whether his PTSD may have caused the injury to his 
right leg.

In rating decisions issued in March 1989, October 1993, and 
January 1995, the RO denied service connection for a crush 
injury of the right lower extremity, with below-the-knee 
amputation, noting that the evidence did not indicate that 
the veteran's service-connected PTSD was the direct and 
proximate cause of the injury that resulted in the amputation 
of his right lower extremity.  

The veteran died in December 1995 while his claim to 
establish service connection for a crush injury of the right 
lower extremity, with below-the-knee amputation, was still 
pending on appeal.  The appellant filed a claim for 
dependency and indemnity compensation and accrued benefits in 
December 1995.

In January 1996, a medical statement from a licensed 
psychologist was added to the record, in which it was opined 
that the veteran's severe accident which resulted in the 
amputation of the lower leg was the direct result of his 
PTSD.  By rating action of April 1996, the RO granted service 
connection for an injury to the right lower extremity with 
below the knee amputation, for which an evaluation of 60 
percent was granted from November 14, 1989.  In August 1996, 
the appellant argued for an effective date of September 21, 
1988, the date of the injury.  

In October 1999, the Board issued a decision, which granted 
an effective date of March 13, 1989, for service connection 
of the right lower extremity injury, with below-the-knee 
amputation.  As discussed earlier, that determination was 
appealed to the Court as was a June 2002 Board decision which 
again noted that March 13, 1989 was the appropriate date.  
Both Board decisions were vacated and remanded to the Board 
for readjudication.  

The Board observes that in June 2006, the AMC indicated that 
it would send a letter to the business office of the VAMC in 
St. Cloud, MN, requesting evidence of requests for 
reimbursement for hospital and medical care and services 
rendered to the veteran in September and October 1988 at the 
Saint Cloud Hospital, as well as responses (denials/approvals 
of payment) by the VAMC.  In June 2006, the RO contacted 
personnel at the St. Cloud, MN, VAMC business office and all 
available records were received for the file on June 23, 
2006.  The pertinent evidence has been summarized herein.


Legal Analysis

The appellant contends that the effective date of March 13, 
1989, for the grant of service connection for the residuals 
of an injury of the right lower extremity, with below-the-
knee amputation is erroneous.  She maintains that the proper 
effective date is September 21, 1988, the date of the initial 
injury.  

On March 12, 1989, the appellant submitted an informal claim 
on behalf of the veteran for service connection for residuals 
of an injury to the right lower extremity, including a below-
the-knee amputation, which was received on March 13, 1989.  
The appellant's letter dated March 12, 1989, identified the 
benefit being sought and submitted evidence relating to the 
disability.  Ultimately, service connection for residuals of 
an injury of the right lower extremity, with below-the-knee 
amputation was established from that date, as it was 
determined that this date represented the earliest claim for 
such benefits.  

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2006).  In all other cases, only so much of the accrued 
benefits may be paid as may be necessary to reimburse the 
person who bore the expenses of the veteran's last sickness 
and burial. 38 U.S.C.A. § 5121(a)(5).  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later. However, this 
regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition. The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree. 

The Board has previously and properly determined that the St. 
Cloud Hospital reports, documenting the course of the 
veteran's hospitalization in September and October 1988, and 
the VA hospital report, showing his transfer to a VA medical 
facility in October 1988, do not represent informal claims 
for service connection for residuals of an injury of the 
right lower extremity.  These reports, standing alone, do not 
indicate in any way that the veteran was seeking service 
connection for residuals of an injury to the right lower 
extremity, or indicate that such residuals were in any way 
related to the veteran's PTSD.  Thus, these reports are not 
considered informal claims for service connection under the 
provisions of 38 C.F.R. § 3.155.  The Court expressed its 
agreement with this finding in the November 2004 memorandum 
decision.  

In addition, these hospital reports are not considered an 
informal claim for increased benefits or an informal claim to 
reopen under the provisions of 38 C.F.R. § 3.157, since VA 
medical reports and private medical reports may be recognized 
as informal claims to reopen or as a claim for increased 
compensation benefits, only if there is a previously 
disallowed claim.  In this case, the hospital reports from 
St. Cloud Hospital and from the VA medical facility dated in 
September and October 1988 were not received subsequent to 
any disallowance of the claim for service connection for 
disability of the right lower extremity due to an injury 
sustained in 1988.  Thus, these reports are pertinent to an 
original claim of service connection and cannot be considered 
as a claim to reopen or for increased benefits under the 
provisions of 38 C.F.R. § 3.157.  The Court also expressed 
its agreement with this finding in the November 2004 
memorandum decision.  

In the Board's 2005 remand, it was noted that the Court had 
observed in its November 2004 decision that the record 
indicated that the appellant had undertaken additional 
"communication" and "action" in this case and that this 
had not been fully developed for the record.  Specifically, 
the Court noted that in a March 1989 letter from a MAS Chief 
to the RO, the Chief stated that the veteran and the 
appellant submitted a claim for payment of the cost of care 
at the private hospital that had been subsequently denied, 
and that, on March 7, 1989, the appellant had visited with 
the MAS Chief to talk about the denial of the claim, 
including her opinion that there was a cause and effect 
relationship between the veteran's right leg injury and the 
veteran's service-connected PTSD.  The Court stated that the 
record on appeal did not contain the documents referred to by 
the MAS Chief as the "claim" and the "denial".  It was 
determined that these documents had to be obtained in order 
to ascertain whether they might contain an informal claim for 
service connection for the right leg injury pursuant to 38 
C.F.R. § 38 C.F.R. § 3.155.  The Court left open the 
possibility that such evidence when considered with the 
existing medical evidence of record, would constitute an 
informal claim for service connection under 38 C.F.R. 
§ 3.155.  

Based upon evidence added to the record since the May 2005 
Board remand, it is clear that the veteran and the appellant 
sought reimbursement of private medical expenses incurred 
during the September and October 1988 hospitalization, prior 
to March 13, 1989, and that the appellant had mentioned to VA 
personnel that she believed that a possible relationship 
existed between the veteran's service connected right leg 
injury, prior to that time.  In fact, having reviewed the 
totality of the evidence, it appears that payment or 
reimbursement for such treatment was requested by the veteran 
and/or the appellant as early as September 21, 1988, the day 
of his injury and admission to SCH.  This conclusion is 
supported by the April 1989 letter from a county veterans' 
service office to the veteran indicating that the office had 
received a call from the veteran's wife on September 22, 
1988, concerning his admission to SCH and they had informed 
the (VA) outpatient eligibility unit on September 21, 1988; 
and the fact that on October 24, 1988, the Chief, MAS of the 
VAMC in St. Cloud, MN, issued correspondence to the veteran 
indicating that VA had been notified of his admission to SCH 
and of the request that VA pay for the cost of medical 
services.  

In both instances noted above, the veteran and/or the 
appellant were advised as early as September 1988 that 
payment of the private medical expenses sought could only be 
made if there was a determination that the treatment was for 
a service-connected condition.  The record does not contain 
any evidence dated in September or October 1988 which 
document the exact wording or basis for the veteran and 
appellant's request for reimbursement; but it is clear from 
the record that such a claim was made as early as September 
1988 and at least by October 1988 while the veteran was still 
hospitalized at SCH.  Since the appellant and veteran were 
clearly notified of the requirement that the treated 
condition must be service-connected in order to warrant 
payment or reimbursement of the private medical costs sought, 
it seems unlikely that, in seeking such benefits, they did 
not necessarily contend that the treated condition was 
service connected in some fashion.  

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).  Under the provisions of 
38 C.F.R. § 3.155, any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by the VA from a claimant may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought.  

Accordingly, the Board believes that implicit in the filing 
of the claim for private medical expenses on September 21, 
1988, was at least an inferred, if not overt, service 
connection claim for the right leg disability which should 
have been adjudicated prior to the medical reimbursement 
claim, inasmuch as establishing service connection for that 
condition was a necessary pre-requisite to the receipt of the 
benefits sought (reimbursement of private medical expenses).  
Moreover, medical records dated from September 1988 to 
November 1988 document the veteran's coexisting right leg 
injury and disability and his existing service-connected PTSD 
and psychiatric problems, at least by history, and 
accordingly this should have prompted an inquiry by 
adjudicators into the matter of whether there existed any 
etiological relationship between to the two conditions, prior 
to adjudicating the medical reimbursement claim inasmuch as 
the veteran had never received any adjudication as to the 
sole matter of whether his right leg disability was service 
connected. 

In essence, giving the benefit of the doubt to the appellant, 
the Board believes that an informal service connection claim 
for a right leg disability was filed as of September 21, 
1988, at which time a claim for payment of private medical 
expenses was filed, which implicitly if not overtly included 
a contention to the effect that service connection was 
warranted for the treated condition as a component of the 
benefits sought.  This claim was followed by the filing of a 
formal service connection claim for the right leg disability 
on March 13, 1989.   

Accordingly, the Board believes that an informal claim for 
service connection for a right leg disability was evidenced 
by the filing of a claim for reimbursement of private medical 
expenses on September 21, 1988.  Accordingly, affording the 
benefit of the doubt in favor of the appellant, the effective 
date for the grant of service connection for residuals of an 
injury of the right lower extremity, with below-the-knee 
amputation, is assigned effective from September 21, 1988, in 
accordance with the provisions of 38 U.S.C.A. § 5110 and 38 
C.F.R. §§ 3.102, 3.155, and 3.400.  

The Board notes that the assignment of an effective date of 
September 21, 1988, for the grant of service connection for 
the residuals of an injury of the right lower extremity, with 
below-the-knee amputation, has been established solely for 
the purpose of establishing a baseline in conjunction with 
the appellant's pending claims for enhanced DIC benefits 
under 38 U.S.C.A. § 1311, her claim for payment or 
reimbursement of private medical expenses incurred in 
September and October 1988 and for purposes of determining  
whether payment of accrued benefits for a two-year period 
other than the two-year period immediately preceding the 
veteran's death would be more beneficial to the appellant.  
Simply put, this grant, in and of itself, is not an 
independent basis warranting the receipt of VA compensation. 


ORDER

An effective date earlier of September 21, 1988, for the 
residuals of an injury of the right lower extremity, with 
below-the-knee amputation, for purposes of pending claims for 
accrued benefits and medical reimbursement, has been granted.


REMAND

Having established September 21, 1988, as the appropriate 
effective date for the grant of service connection for the 
residuals of an injury of the right lower extremity, with 
below-the-knee amputation, the remainder of the appellant's 
claims must now be remanded.  

The claim of entitlement to a determination as to whether 
payment of accrued benefits for a two-year period other than 
the two-year period immediately preceding the veteran's death 
would be more beneficial to the appellant and entitlement to 
an increased amount of dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1311(a)(2) requires additional 
action on remand.

In its June 2002 decision, the Board determined that the 
appellant was entitled to receive service-connected 
compensation for the veteran's right lower extremity injury 
(for accrued purposes) for a two-year period immediately 
preceding the veteran's death.  

Following the Board's decision that the appellant was only 
entitled to receive accrued benefits back to December 1993 
(the two-year period immediately preceding the veteran's 
death), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Terry v. Principi that section 
5121(a) "only limits a survivor's recovery of accrued 
veteran's benefits to a maximum two-year period of benefits 
accrued at any time during the veteran's life."  Terry v. 
Principi, 367 F.3d 1291, 1296 (2004) (emphasis added).  The 
Federal Circuit held that the Court had erred in its 
interpretation of section 5121(a), which had found that the 
payment of accrued benefits was limited to the two year 
period immediately preceding the veteran's death.  In Terry, 
the Court had found that, based on the statute, the period of 
payment of accrued benefits is not to exceed two years, 
regardless of when those benefits were actually accrued.  
With regard to this case, in its November 2004 determination, 
the Court found that, because the Board had relied on an 
interpretation of section 5121(a) invalidated by the Federal 
Circuit, this issue had to vacated and remanded for further 
adjudication.  

Since that time, as was correctly pointed out by the 
veteran's representative in December 2006, the instructions 
in the Board's May 2005 remand do not appear to have been 
complied with.  At that time, the Board instructed the RO to 
readjudicate the appellant's claim for an effective date 
earlier than March 13, 1989, for service connection for the 
residuals of an injury of the right lower extremity, with 
below-the-knee amputation, for the purpose of establishing 
entitlement to accrued benefits for a two-year period other 
than the two-year period immediately preceding the veteran's 
death pursuant to Terry v. Principi, 367 F.3d 1291, 1296 
(2004).  As it does not appear that such readjudication has 
been undertaken, a remand is required.  

With respect to the claim of entitlement to an increased 
amount of dependency and indemnity compensation (DIC) under 
38 U.S.C. § 1311(a)(2), the Board points out that the 
assignment of an effective date of September 21, 1988, for 
the grant of service connection for the residuals of an 
injury of the right lower extremity, with below-the-knee 
amputation, may have bearing on this claim.  .

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  DIC shall be paid to a surviving spouse at 
a certain monthly rate.  The rate shall be increased by a 
certain sum in the case of the death of a veteran who at the 
time of death was in receipt of or was entitled to receive 
(or but for the receipt of retired pay or retirement pay was 
entitled to receive) compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least 8 years immediately preceding death.  In 
determining the period of a veteran's disability for DIC 
purposes, only periods in which the veteran was married to 
the surviving spouse shall be considered.  38 U.S.C.A. § 
1311(a)(2).

This claim was previously remanded by the Board in May 2005 
to (1) send the appellant a letter notifying her of the 
information and evidence needed to substantiate her claim for 
enhanced DIC in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA); (2) consider the claim for 
enhanced DIC in light of a new Court decision, Hatch v. 
Principi, 18 Vet. App. 527 (2004), issued in December 2004; 
and (3) to consider this claim after adjudication of the 
earlier effective date claim.  

The record reflects that the appellant was provided with VCAA 
notification letters with regard to the claim for enhanced 
DIC benefits under 38 U.S.C.A. § 1311 in July 2005 and June 
2006.  

However, it is clear from review of the SSOCs issued in July 
and October 2006 that the adjudications of the claim for 
enhanced DIC benefits was not undertaken in accordance with 
recent decisions of the Court.  In the October 2003 rating 
decision, the RO indicated that "recent litigation" upheld 
"a 'hypothetical' analysis of whether a veteran should have 
been at the 100 percent level even though he actually was not 
recognized by VA as being at such level because he did not 
actually file a claim or claims" and stated that this 
concept did not apply to this case because the veteran filed 
claims in the eight years prior to his death. 

However, in Hatch v. Principi, 18 Vet. App. 527 (2004), 
issued in December 2004, the Court rejected a similar 
argument, noting the holding of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Hix II 
that "a surviving spouse's claim for enhanced DIC does not 
rely upon a prior adjudication of a veteran's claim for 
disability benefits and must be adjudicated based upon a 'de 
novo determination of the veteran's disability.'"  Hatch, 18 
Vet. App. at 532 (quoting Hix v. Gober, 225 F.3d 1377, 1380- 
81 (Fed.Cir. 2000) (Hix II)). Accordingly, on remand the RO 
should adjudicate the appellant's claim on a de novo basis 
and without regard to claims and decisions made during the 
veteran's life as required by the Court's holding in Hatch 
and the Federal Circuit's holding in Hix II.

At the time of his death, the veteran was service-connected 
for post traumatic stress disorder (PTSD), evaluated as 50 
percent disabling from April 1, 1988, and 100 percent 
disabling from January 11, 1993; arteriosclerotic coronary 
vascular disease with coronary artery bypass graft, evaluated 
as 60 percent disabling, effective from August 24, 1993; 
colitis, evaluated as 10 percent disabling from December 14, 
1989; residuals of frozen feet, evaluated as 10 percent 
disabling from September 21, 1955; arthralgia of the right 
knee, evaluated as 10 percent disabling from March 13, 1989; 
and residuals of a shell fragment wound, evaluated as 0 
percent disabling.

The Board notes that, in order to meet the requirements for 
enhanced DIC under 38 U.S.C.A. § 1311, the evidence must show 
that the veteran, at the time of his death, was entitled to 
receive compensation for a service-connected disability that 
was rated totally disabling for a continuous period of at 
least eight years immediately preceding death.  38 U.S.C.A. § 
1311(a)(2).  In this case, a total rating would have had to 
have been in effect from December 1987 to fulfill this 
requirement.  As determined herein, September 21, 1988, has 
been assigned as the effective date for the veteran's right 
leg disability.  Because this assigned effective date may 
result in some earlier date for a total rating, a remand is 
also warranted for readjudication on this basis.

Under these circumstances, this case will be REMANDED for the 
following:

1. Having established September 21, 1988 
as the effective date for service 
connection for the residuals of an injury 
of the right lower extremity, with below-
the-knee amputation; the RO should 
consider the claim of entitlement to 
accrued benefits for a two-year period 
other than the two-year period 
immediately preceding the veteran's death 
pursuant to Terry v. Principi, 367 F.3d 
1291, 1296 (2004).  If payment has 
already been made to the appellant for 
the sum "due and unpaid" to the veteran 
for the two-year period immediately 
preceeding the veteran's death, VA should 
state whether paying accrued benefits for 
this period was the most advantageous 
two-year period for which the appellant 
could have received accrued benefits, 
given that the rate of VA compensation 
benefits tends to increase for a 
particular degree of disability, e.g., in 
this case, 100 percent, not decrease over 
time.  If a greater amount of 
compensation could have been paid for an 
earlier two-year period, VA should decide 
whether payment of accrued benefits for 
that two-year period should be awarded 
under the decision in Terry instead of 
for the two-year period immediately 
preceding the veteran's death.

2.  Readjudicate the claim for enhanced 
DIC under the provisions of 38 U.S.C.A. 
§ 1311 in light of grant of an effective 
date of September 21, 1988, for service 
connection for the residuals of an injury 
of the right lower extremity, with below-
the-knee amputation.  Consider the claim 
on a de novo basis and without regard to 
claims and decisions made during the 
veteran's life as required by the Court's 
holding in Hatch and the Federal 
Circuit's holding in Hix II as described 
above in the body of this remand, to 
include consideration of the whether the 
newly assigned effective date may result 
in some earlier date for a total rating.

3.  If the benefits sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


